DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4-7, 9-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Takihara et al. (herein “Takihara”; US Pub. No. 2016/0310800 A1) as evidenced Shinohara (US Pub. No. 2013/0172106 A1) and as further evidenced by Ladd et al. (herein “Ladd”; US Pub. No. 2003/0119989 A1).
Regarding claim 1, Takihara discloses a cured product of a golf ball rubber composition (par. [0048]), wherein the golf ball rubber composition contains (a) a base rubber, (b) an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent, and (c) a crosslinking initiator (pars. [0048]-0050]).  It is noted that Takihara does not specifically disclose a product (hardness x (tan§80 – tan§0)) obtained by multiplying a slab hardness of the cured product of the golf ball rubber composition in Shore C hardness by a difference (tan§80 – tan§0) between a loss tangent of the cured product of the golf ball rubber composition at the temperature of -80 °C (tan§80) and a loss tangent of the cured product of the golf ball rubber composition at the temperature of 0 °C (tan§0) is 28.0 or more, the loss tangent of the cured product of the golf ball rubber composition at the temperature of -80 °C (tan§-80) ranges from 0.420 to 0.600, the loss tangent of the cured product of the golf ball rubber composition at the temperature of 0 °C (tan§0) ranges from 0.010 to 0.10, and that the loss tangent has a peak temperature of -91 °C or more.   However, the Examiner notes that the loss tangent is a property inherent to the rubber produced, and not a common measurement in the golf industry (especially at the prescribed temperatures).  In addition, as evidence that Takihara discloses a similar rubber to the rubber that produces the claimed inherent loss tangent properties, the Examiner points to Takihara: Table 1, Example 5 as compared to applicant’s Table 1, Example 5 (see page 36)

Takihara: Table 1, Example 5
Applicant’s spec, Table 1, Example 5
Rubber as BR-730*
100
100
ZDA 
22.5
22.5
DCP as dicumyl peroxide
0.7
0.8
BHT as dibutylhydroxy* toluene
0.1 (antioxidant)
1
DPDS as disphenyldisulfide*
0.5
0.5
Zinc Oxide*
5
5
Barium Sulfate*
Appropriate amount as needed
Appropriate amount as needed
Peak Temp oC
Not disclosed
-88.0
*- Yellow highlights indicate the exact same amount of ingredients


As such, it is noted that the only two ingredients that differ between the two references are: the amount of DCP and the amount of BHT.  Regarding the amount of DCP, the Examiner notes that the amounts are so close, that one of ordinary skill in the art would expect the ingredient to have the same effect (see MPEP 2144.05(I), noting Titanium Metals).  In the alternative, regarding the exact amount of DCP, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the amount of DCP is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shinohara which specifically states that amount of peroxide (i.e. DCP) used is a result-effective variable used to optimize rebound and durability (par. [0026]).  Furthermore, regarding the amount of BHT, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the amount of antioxidant (i.e. BHT) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shinohara which specifically states that amount of antioxidant used is a result-effective variable used to optimize rebound and durability (par. [0061]).  Finally, regarding the loss tangent, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the loss tangent is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Ladd which specifically states that value of the loss tangent is a result-effective variable used to optimize rebound (pars. [0148]-[0149]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of DCP and BHT could be found through routine experimentation in order to optimize the loss tangent in order to optimize the rebound. 
Regarding claim 2, the Examiner rejects claim 2 consistent with the rejection of claim 1 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized to optimize the rebound and durability.  Restated, the Shore C hardness and the loss tangent are inherent properties of the rubber produced.  These values could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound. In the alternative, see Takihara: Table 4, Example 11; noting inner core using Example 5, noting it appears the inner core is a constant 65 Shore C (see applicant’s spec, page 20, last paragraph, stating a region 0.5 mm from the core surface satisfies the “slab” criteria).
Regarding claim 4, the Examiner rejects claim 4 consistent with the rejection of claim 1 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the tensile elastic modulus is an inherent property of the rubber produced.  This value could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.
Regarding claim 5, Takihara discloses that the golf ball rubber composition further contains (d) a hindered phenol-based compound (Table 1, Example 5; noting the antioxidant H-BHT or dibutylhydroxy toluene meets this limitation).
Regarding claim 6, Takihara discloses that the golf ball rubber composition contains {d) the hindered phenol-based compound in an amount ranging from 0.1 part by mass to 5 parts by mass with respect to 100 parts by mass of (a) the base rubber (Table 1, Example 9; noting the antioxidant H-BHT in the amount of 0.1 anticipates the claimed range).
 Regarding claim 7, the Examiner rejects claim 7 consistent with the rejection of claim 1 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the loss tangent (or the product of the two claimed loss tangents) is an inherent property of the rubber produced.  These values could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.
Regarding claim 9, the Examiner rejects claim 9 consistent with the rejection of claim 1 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the Shore C hardness is an inherent property of the rubber produced.  This value could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.  In the alternative, see Takihara: Table 4, Example 11; noting inner core using Example 5, noting it appears the inner core is a constant 65 Shore C (see applicant’s spec, page 20, last paragraph, stating a region 0.5 mm from the core surface satisfies the “slab” criteria).
Regarding claim 10, Takihara discloses a golf ball comprising a spherical core and at least one cover layer covering the spherical core (Fig. 6), at least a part of the special core is composed of a cure product of a golf ball rubber composition (par. [0048]), the golf ball rubber composition contains (a) a base rubber, (b) an alpha, beta-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent, and (c) a crosslinking initiator (pars. [0048]-0050]).  However, the Examiner notes that the loss tangent is a property inherent to the rubber produced, and not a common measurement in the golf industry (especially at the prescribed temperatures).  In addition, as evidence that Takihara discloses a similar rubber to the rubber that produces the claimed inherent loss tangent properties, the Examiner points to Takihara: Table 1, Example 5 as compared to applicant’s Table 1, Example 5 (see page 36)

Takihara: Table 1, Example 5
Applicant’s spec, Table 1, Example 5
Rubber as BR-730*
100
100
ZDA 
22.5
22.5
DCP as dicumyl peroxide
0.7
0.8
BHT as dibutylhydroxy* toluene
0.1 (antioxidant)
1
DPDS as disphenyldisulfide*
0.5
0.5
Zinc Oxide*
5
5
Barium Sulfate*
Appropriate amount as needed
Appropriate amount as needed
Peak Temp oC
Not disclosed
-90.01
*- Yellow highlights indicate the exact same amount of ingredients


As such, it is noted that the only two ingredients that differ between the two references are: the amount of DCP and the amount of BHT.  Regarding the amount of DCP, the Examiner notes that the amounts are so close, that one of ordinary skill in the art would expect the ingredient to have the same effect (see MPEP 2144.05(I), noting Titanium Metals).  In the alternative, regarding the exact amount of DCP, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the amount of DCP is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shinohara which specifically states that amount of peroxide (i.e. DCP) used is a result-effective variable used to optimize rebound and durability (par. [0026]).  Furthermore, regarding the amount of BHT, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the amount of antioxidant (i.e. BHT) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shinohara which specifically states that amount of antioxidant used is a result-effective variable used to optimize rebound and durability (par. [0061]).  Finally, regarding the loss tangent, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that the loss tangent is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Ladd which specifically states that value of the loss tangent is a result-effective variable used to optimize rebound (pars. [0148]-[0149]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of DCP and BHT could be found through routine experimentation in order to optimize the loss tangent in order to optimize the rebound. 
Regarding claim 11, the Examiner rejects claim 11 consistent with the rejection of claim 10 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the Shore C hardness and the loss tangent are inherent properties of the rubber produced.  These values could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.  In the alternative, see Takihara: Table 4, Example 11; noting inner core using Example 5, noting it appears the inner core is a constant 65 Shore C (see applicant’s spec, page 20, last paragraph, stating a region 0.5 mm from the core surface satisfies the “slab” criteria).
Regarding claim 13, the Examiner rejects claim 13 consistent with the rejection of claim 10 above based on routine optimization.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the tensile elastic modulus is an inherent property of the rubber produced.  This value could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.  
Regarding claim 14, Takihara discloses that the golf ball rubber composition further contains (d) a hindered phenol-based compound (Table 1, Example 9; noting the antioxidant H-BHT or dibutylhydroxy toluene meets this limitation).
Regarding claim 15, Takihara discloses that the golf ball rubber composition contains {d) the hindered phenol-based compound in an amount ranging from 0.1 part by mass to 5 parts by mass with respect to 100 parts by mass of (a) the base rubber (Table 1, Example 9; noting the antioxidant H-BHT in the amount of 0.1 anticipates the claimed range).
Regarding claim 16, the Examiner rejects claim 16 consistent with the rejection of claim 10 above based on routine experimentation.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the loss tangent (or the product of the two claimed loss tangents) is an inherent property of the rubber produced.  These values could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.
Regarding claim 18, the Examiner rejects claim 18 consistent with the rejection of claim 10 above based on routine experimentation.  Restated, Takihara, Example 5 is fairly close in values and ingredients to applicant’s, Table 1, Example 5.  Furthermore, values of DCP and BHT could be optimized based on rebound and durability.  Restated, the Shore C hardness is an inherent property of the as the DCP and BHT are optimized.  This value could be found through routine experimentation as the DCP and BHT optimize loss tangent to optimize the rebound.  In the alternative, see Takihara: Table 4, Example 11; noting inner core using Example 5, noting it appears the inner core is a constant 65 Shore C (see applicant’s spec, page 20, last paragraph, stating a region 0.5 mm from the core surface satisfies the “slab” criteria).
Regarding claim 19, Takihara discloses that the spherical core is a dual layered core composed of an inner core and an outer core, and at least one of the inner core and the outer core is composed of the cured product of the golf ball rubber composition (Fig. 6, item 2 and Table 4, Example 13, using No. 9 for the inner core).

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
The Examiner now uses Takihara: Table 1, Example 5 to show that this example is fairly close to applicant’s Table 1, Example 5 (noting only the amount of BHT is really significantly different).  As evidence that the Takihara: Table 1, Example 5 would yield values inherently similar to applicant’s Table 1, Example 5, the Examiner compares the only inherent property value actually disclosed by both: the slab hardness.  That is, Takihara, Table 4, Example 11 shows an inner core using Example 5 which appears to have a constant hardness of 65 Shore C (Ho to Hx-1; and see applicant’s spec, page 20, last paragraph, stating a region 0.5 mm from the core surface satisfies the “slab” criteria; so this 65 Shore C value satisfies the “slab” value).  In addition, applicant discloses a slab hardness for Table 1, Example 5 as 64 Shore C.  As such, Takihara: Table 1, Example 5 and applicant’s Table 1, Example 5 show almost identical slab hardness values.  Note that applicant, admits on the record, that Example 5 is encompassed by the claimed invention (see Remarks, received 4/28/22, page 7).  As such, the at least slab hardness values tend to show that Takihara, Table 1, Example 5 produces the same or substantially the same inherent properties as applicant’s Table 1, Example 5.  However, assuming arguendo that there is not enough evidence to show inherency, the Examiner also provides evidence that the levels of DCP and BHT are result effective variables which can be optimized based on rebound and durability.  The Examiner also evidences that loss tangent can be found through routine experimentation in order to optimize rebound/resilience.
The Examiner has removed the comparison to applicant’s Table 1, Example 2 and now compares it to applicant’s Table 1, Example 5.  In addition, the Examiner now uses Takihara: Table 1, Example 5 as compared to previous Takihara: Table 1, Example 9.  As such, all arguments directed toward Takihara: Table 1, Example 9 and applicant’s Table 1, Example 2 are moot.
Applicant goes on to argue that the Examiner does not provide any rationale for the routine optimization of the loss tangent.  Respectfully submitted, the loss tangent, tensile strength, product of the loss tangents, and slab hardness are inherent properties found in the rubber slab (emphasis added).  These inherent properties necessarily flow from the ingredients used to create the rubber slab.  In the rejection above, the Examiner gives “relevant facts and underpinning reasoning” why the ingredients within the cured rubber slab would be optimized.  The claimed inherent properties would also necessary flow from optimization of the amount of those ingredients.  However, the Examiner also brings in Ladd to evidence that the value of loss tangent (at any temperature) can be used to optimize the rebound.
The Nanba reference has been replaced by Shinohara.  As such, all arguments directed toward Nanba are moot. In addition, Shinohara uses rubber ingredients similar to what Takihara discloses (Table 1, ZDA blend); although a bodily incorporation of an evidentiary citation is not needed.  
	Regarding the “present invention and its advantages”, in both claims 1 and 10, applicant is claiming a rubber composition based on “slab” properties.  As recited on applicant’s Remarks, received 4/28/22, page 6, the “advantages” are the loss tangents that are inherent to the rubber produced.  As such, the advantages would be inherent property in a rubber composition with similar ingredients and/or ingredients which could be optimized based on rebound and durability.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/12/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711